Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the following opinion of the Court.
In so far as the appeal is based on paragraph 7 of Article 1690 of the Law of Civil Procedure, namely, the error alleged to have been committed by the trial court in the consideration of the evidence, the appeal not having been formulated as prescribed by paragraph 7 of aforesaid article of the Law of Civil Procedure, since it fails to state what part of the evidence in the consideration of which the court below may have erred, or whether the error committed is of fact *303or of law, it being necessary to mention, in the first case, the act or authentic document which shows the evident error of the judge, and cite, in the second case, the law or legal doctrine relative to the value of the evidence, which has been violated, the appeal in so far as the same is based upon the aforesaid allegation cannot be decided-; wherefore the declarations made by the lower court in view of the evidence introduced on the trial must prevail. The promissory note involved herein having been made payable “to order,” and arising from a comercial transaction, as was the loan by virtue of which it was given, the debtor, Adolfo Bahr, having the capacity of a merchant, since he was habitually engaged in business, as manager of a regular commercial firm that had for many years been doing business in Arecibo, according to the declarations of the lower court, not controverted in due form, which conditions are the only ones required by Article 311 of the Code of Commerce, it is evident that the promissory note giving rise to this action is included among the bills and promissory notes payable “to order,” mentioned in Article 532 of the aforesaid Code, and as such should be dealt with according to the provisions thereof, and the lower court in so deciding correctly applied Articles 1, 3 and 311 of the Code of Commerce cited in the first ground of the appeal as having been violated. According to Article 950 of the same Code, actions arising from orders to pay and promissory notes of commerce, like those arising from drafts, prescribe three years after they have fallen due, whether they have been protested or not, and the time elapsed from the date when the note fell due to the date when the action was brought, without any attempt being made on the part of the plaintiff to recover the amount, as was also declared by the lower court, having greatly exceeded the term fixed by law, the action to recover had extinguished, and the District Court of San Juan, in so holding in the judgment appealed from has not violated, but, on the contrary, has correctly applied said'Article 950 of the Code of *305Commerce, also cited in the first ground of the appeal as haying been violated. As to Article 1291 of the Civil Code and the Judicial Order of March 20, 1899, referred to in the second allegation, neither could these have been violated, for although said legal precepts declare that alienations executed in fraud of creditors without excepting real property recorded in the Registry of Property, may be rescinded, both precepts are based upon the supposition that said alie-nations are made in fraud of legitimate creditors, a qualification which is not possessed by the plaintiff Antonio Moreno Santi, who has prosecuted no action against the estate of Adolfo Bahr other than the one arising from the promissory note in question, which had extinguished through failure to bing action within the term fixed by Article 950 of the Code of Commerce for- the prescription of actions arising from drafts .and promissory notes of commerce. For the reasons above set forth, the appeal does not lie and should be dismissed, with costs.
We should therefore declare, and do declare, that the appeal in cassation for violation of law, taken by Antonio Moreno Santi, does not lie, and impose upon him the costs.
Messrs. Associate Justices Hernández, Figueras, Sulz-bacher, and MacLeary, concurring.